internal_revenue_service index no number release date cc dom p si plr-122549-97 nov taxpayer member a member b licensor facility contractor company a company b company c district dear this responds to a letter dated date and additional correspondence submitted on behalf of the taxpayer by its authorized representative requesting rulings under sec_29 sec_702 and sec_708 of the internal_revenue_code relating to a facility for producing solid synthetic_fuel from coal fines the following eight rulings are requested taxpayer with the use of the enumerated process will produce a qualified_fuel within the meaning of sec_29 c c production from the facility will be attributable to taxpayer within the meaning of sec_29 taxpayer will be entitled to the sec_29 credit for the production of the qualified_fuel from the facility that is sold to an unrelated_person each of the contracts for construction of the facility constitutes a binding written contract within the meaning of sec_29 the credit allowed under sec_29 may be passed through to and allocated among all members of taxpayer in accordance with the principles of sec_702 a future termination of taxpayer under sec_708 will not preclude the new partnership from taking the sec_29 credit for the production of the qualified_fuel from the facility that is sold to an plr-122549-97 unrelated_person because the facility was placed_in_service within the meaning of sec_29 the facility will continue to be treated as placed_in_service before date if sold to a new owner after that date and because the facility was placed_in_service prior to within the meaning of sec_29 relocation of the facility after date will not result in a new placed_in_service_date for the facility for purposes of sec_29 provided the fair_market_value of the used_property is more than percent of the relocated facility’s total fair_market_value at the time of the relocation we understand the facts as presented by taxpayer’s authorized representative to be as follows taxpayer is a limited_liability_company treated as a partnership for federal_income_tax purposes taxpayer currently has two members member a and member b the district_director for the district has audit jurisdiction over taxpayer’s partnership tax returns taxpayer was formed to engage in the business of producing and selling a solid fuel from coal fines the product using a process licensed to the taxpayer by the licensor taxpayer has constructed and will own and operate the facility for producing the end product the facility is comprised of two production lines located within a single metal building the facility was constructed pursuant to entered into by the licensor with the contractor on licensor assigned those contracts to taxpayer as of each of the construction contracts is valid under state law and does not limit the damages recoverable under the contract to an amount less than of the contract amount taxpayer represents that the facility was placed_in_service before date the facility was constructed and will be operated on property the site held under lease by member b and subleased to the taxpayer under a sublease member b has entered into a feedstock supply agreement to supply coal fines feedstock to the facility the coal fines feedstock will be supplied principally from member b’s coal preparation plant operations member b is installing a recovery circuit as part of its coal preparation plant to recover ultra-fine coal the ultra-fine coal previously could not be recovered and was part of the waste stream discharge from the coal preparation plant depending upon volume requirements member b may blend the coal fines recovered from the recovery circuit with other coal fines and deliver the blended coal fines to the facility as a feedstock the taxpayer has entered into sales agency agreements with the companies a b and c these companies act as coal sales agents brokers and marketers for both related companies and plr-122549-97 unrelated third parties under the sales agency agreements companies a b and c will use reasonable best efforts to market the end product on behalf of the taxpayer to unrelated purchasers those sales may occur on the spot market or pursuant to long-term_contracts presented to the taxpayer by companies a b and c and approved by the taxpayer the process at the facility utilizes styrene monomers that are acrylonitrile and polyvinyl alcohol and injection pressure to chemically change the coal fines in this case mostly waste coal fines into a solid fuel once the coal fines have been collected sized and cleaned or blended the process consists of three sequential steps in the first step the cleaned coal fines may have an emulsion surfactant used to remove undesirable compounds such as clay and silicates concentrated acid is then combined with the fines to produce fixed carbon receptor sites which allow for attachment of an epi-oxygen structure to carbon matrices the second step of the process uses a two-step chemical reaction to capture the carbon matrices into a cross linked epi- oxygen structure which is capable of withstanding the temperatures and handling associated with solid fuel uses two monomers freely attach to the receptor sites prepared in the first step as the catalysts used to derive the monomers evaporate during this reaction the monomers are co-polymerized and attached to the carbon component receptor sites coal fines are changed by covalently attaching a polymer at the modified carbon matrices of the coal fines and restructuring the resulting end product into a cross linked epi-oxygen type structure the third step of the process uses shear force heat and pressure to react the derived product from the second step into a final shaped form which is convenient for use in solid fuel applications the facility will incorporate pellitizers to shape the end product shear forces in this step induce an exothermic reaction which is necessary to anneal the derived product into a consistent compound heat is used to drive off catalysts and moisture and render the derived end product into a hard shaped structure that can be used as a solid fuel taxpayer had numerous tests performed on the coal feedstock and the solid fuel to be produced in taxpayer’s facility based on the preponderance of these tests taxpayer alleges that there is a significant difference in the chemical composition of the coal feedstock and the solid fuel the polymeric binder which consists of about to the british thermal units btus of the end product which is a solid fuel ruling_request plr-122549-97 sec_29 allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer the credit for the taxable_year is an amount equal to dollar_figure adjusted for inflation multiplied by the barrel-of-oil_equivalent of qualified_fuels sold sec_29 defines qualified_fuels to include liquid gaseous or solid synthetic fuels produced from coal including lignite including such fuels when used as feedstocks sec_29 of the code defines the term barrel-of-oil_equivalent with respect to any fuel as that amount of the fuel that has a btu content of million except that in the case of qualified_fuels described in sec_29 the btu content must be determined without regard to any material from a source not described in sec_29 in revrul_86_100 1986_2_cb_3 the internal_revenue_service ruled that the definition of the term synthetic_fuel under sec_48 and its regulations are relevant to the interpretation of the term under sec_29 former sec_48 provided a credit for the cost of equipment used for converting an alternate_substance into a synthetic liquid gaseous or solid fuel revrul_86_100 notes that both sec_29 and former sec_48 contain almost identical language and have the same overall congressional intent namely to encourage energy conservation and aid development of domestic energy production under sec_1 c ii of the income_tax regulations a synthetic_fuel differs significantly in chemical composition as opposed to physical composition from the alternate_substance used to produce it coal is an alternate_substance under sec_1_48-9 based on the representations of the taxpayer and the preponderance of taxpayer’s test results on the coal feedstock and the fuel to be produced we agree that the fuel to be produced in taxpayer’s facility using the enumerated process on the coal fines will result from a significant chemical change in coal transforming the coal into a solid synthetic_fuel from coal that is a qualified_fuel ruling requests and sec_29 allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer under sec_7701 taxpayer means any person subject_to any internal revenue tax furthermore sec_7701 provides that when used in title_26 where not plr-122549-97 otherwise distinctly expressed or manifestly incompatible with the intent thereof person will be construed to mean and include an individual trust estate partnership_association company or corporation taxpayer is the taxpayer for purposes of sec_29 of the code because a limited_liability_company such as taxpayer may be treated for tax purposes as either a partnership or a corporation either of which is a taxpayer under sec_7701 taxpayer will own and operate the facility and will be producing and selling the end product all production of qualified_fuels by the facility therefore will be attributable to taxpayer within the meaning of sec_29 taxpayer has represented that all sales of end product made on behalf of taxpayer by companies a b and c will be sales to unrelated persons within the meaning of sec_29 because production from the facility will be attributable to taxpayer we conclude that taxpayer will be entitled to the sec_29 credit for the production of qualified_fuel that is sold to an unrelated_person ruling_request sec_29 and f provide that sec_29 applies with respect to qualified_fuels which are produced in a facility place in service after date and before date and which are sold before date sec_29 modifies sec_29 in the case of a facility producing qualified_fuels described in sec_29 sec_29 provides that for purposes of sec_29 a facility shall be treated as placed_in_service before date if the facility is placed_in_service before date pursuant to a binding written contract in effect before date sec_29 provides that if the facility is originally placed_in_service after date sec_29 shall be applied by substituting date for date a contract is binding only if it is enforceable under local law against a taxpayer and does not limit damages to a specified amount eg by use of a liquidated_damages provision a contract provision limiting damages to an amount equal to at least five percent of the total_contract_price for example should be treated as not limiting damages the construction contracts executed include such essential features as a description of the facility to be constructed a completion date and a maximum price it is represented that the contracts are binding under applicable law and that the contracts do not limit damages to an amount less than of the cost of the facility therefore each plr-122549-97 of the contracts is a binding written contract for purposes of sec_29 ruling_request taxpayer also requested a ruling that assuming the other requirements of sec_29 are met the sale of the end product by taxpayer will entitle the members of taxpayer to claim the sec_29 credit in the year_of_sale under sec_7701 taxpayer means any person subject_to any internal revenue tax generally under sec_7701 the term person includes an individual trust estate partnership_association company or corporation sec_702 provides that each partner determines the partner’s income_tax by taking into account separately the partner’s distributive_share of the partnership’s other items of income gain loss deduction or credit to the extent provided by regulation prescribed by the secretary_of_the_treasury under sec_1_702-1 the distributive_share is determined as provided under sec_704 and sec_1_704-1 sec_704 provides that a partner’s distributive_share of income gain loss deduction or credit is except as otherwise provided in chapter of subtitle a of title_26 determined by the partnership_agreement sec_704 provides that a partner’s distributive_share of income gain loss deduction or credit or item thereof is determined in accordance with the partner’s interest in the partnership determined by taking into account all facts and circumstances if the partnership_agreement does not provide for the partner’s distributive_share of income gain loss deduction or credit or item thereof or the allocation to a partner under the agreement of income gain loss deduction or credit or item thereof does not have substantial economic_effect under sec_1_704-1 allocations of tax_credits and tax_credit recapture except for sec_38 property are not reflected by adjustments to the partners’ capital accounts thus any allocations of the tax_credits or tax_credit recapture cannot have economic_effect under sec_1_704-1 and so must be allocated in accordance with the partners' interests in the partnership as of the time the tax_credit or tax_credit recapture arises if the expenditure that gives rise to a tax_credit in a partnership taxable_year also gives rise to valid allocations of partnership loss or deduction or other downward capital_account adjustments for the year then the partners’ interests in the partnership regarding the credit or the cost giving rise to it are in the same proportion as the partners’ respective distributive shares of the loss or deduction and adjustments see sec_1 plr-122549-97 b example identical principles apply in determining the partners’ interests in the partnership regarding tax_credits that arise from receipts of the partnership whether or not taxable the credit provided by sec_29 is based on receipts from the sale of qualified_fuels therefore any allocation of the credit in proportion to the allocation of the receipts from the sale of the qualified_fuel will be respected if the allocation of the receipts satisfies the substantial economic_effect safe_harbor or the allocation is consistent with the partners' interest in the partnership an allocation of a partnership_item that has a corresponding economic benefit or burden is a valid allocation under sec_704 if the allocation satisfies either the substantial economic_effect safe_harbor of sec_1_704-1 or the partner's_interest_in_the_partnership standard of sec_1_704-1 to satisfy the substantiality component of the substantial economic_effect safe_harbor the economic_effect of the allocation must be substantial under sec_1 b iii under the provisions of sec_1_704-1 an allocation is not substantial if the after-tax economic consequences including the effect of the sec_29 credit of at least one partner may in present_value terms be enhanced compared to such consequences if the allocation or allocations were not contained in the partnership_agreement and there is a strong likelihood that the after-tax consequences of no partner will in present_value terms be substantially diminished compared to such consequences if the allocation or allocations were not contained in the partnership_agreement in determining the after-tax consequences that result from the allocation the interaction of the allocation with the partner's tax_attributes that are unrelated to the partnership is taken into account after applying the relevant law to the facts represented we conclude that the sec_29 credit attributable to taxpayer may be allocated to its members in accordance with their interests in taxpayer when the credit arises for the sec_29 credit a member's interest in taxpayer is determined based on a valid allocation of the receipts from the sale of the sec_29 credit qualified_fuel ruling requests and sec_708 provides that a partnership shall be considered as terminated if within a twelve-month period there is a sale_or_exchange of percent or more of the total interest in partnership capital or profits sec_1_708-1 provides that if a partnership is terminated by a sale_or_exchange of an interest the following is deemed to occur the partnership contributes all of its assets plr-122549-97 and liabilities to a new partnership in exchange for an interest in the new partnership and immediately thereafter the terminated partnership distributes interests in the new partnership to the purchasing partner and the other remaining partners in proportion to their respective interests in the terminated partnership in liquidation of the terminated partnership either for the continuation of the business by the new partnership or for its dissolution and winding up sec_1_708-1 applies to terminations of partnerships under sec_708 occurring on or after date the sec_29 credit has always been a time sensitive credit in that eligibility for the credit is determined when facilities or wells producing qualified_fuels are placed_in_service and when the qualifying fuels are produced and sold to unrelated persons for example the sec_44d credit as originally enacted in the crude_oil windfall profit tax act of was generally available for the production and sale of alternative fuels after date and before date on property which first began production after date the sec_44d credit for qualifying processed wood was available only as to production and sales from facilities first placed_in_service in calendar years and as to production from those facilities the credit was available for production and sales before either date or years from the date that the facility was first place in service whichever came later the sec_44d credit for steam from solid agricultural byproducts was available only for production and use before date in facilities placed_in_service after date in addition there was a special rule for post-1979 increases in production capacity or replacement of facilities first placed_in_service before such production capacity increases or replacements were treated as facilities first placed_in_service after h_r conf_rep no 96th cong 2d sess c b the sec_29 credit has been extended by congress four times the placed-in-service deadline and the period for claiming the sec_29 credit were extended in the technical_and_miscellaneous_revenue_act_of_1988 for placed_in_service omnibus budget reconciliation act of for placed_in_service and for the end of the credit_period energy policy act of for placed_in_service and for the end of the credit_period and small_business job protection act of date for placed_in_service if sec_29 were read as requiring facilities producing qualified_fuels to be placed_in_service by the taxpayer facilities placed_in_service before that are sold or transferred to a new taxpayer after would not entitle the purchaser transferee to claim the sec_29 credit it is clear from the legislative_history of sec_44d that congress intended the credit to apply to facilities placed_in_service plr-122549-97 after and that the placed-in-service deadline in sec_29 must be read as applying to when the facility is first placed_in_service within the applicable dates the placed- in-service deadlines contained in sec_29 and sec_29 focus on the facility and not the owner of the facility the legislative_history of sec_44d clearly shows that congress wanted to encourage the production of new alternative fuels from facilities first placed_in_service after and not provide tax incentive for production capacity in service before sec_29 demonstrates that congress knows how to preclude transferees of facilities from claiming the sec_29 credit that provision provides that extension of the period for placing facilities in service after does not apply to any facility that produces coke or coke gas unless the original_use of the facility commences with the taxpayer accordingly the determination of whether a facility has satisfied the placed-in-service deadline under either sec_29 or sec_29 g a is made by reference to when the facility is first placed_in_service not when the facility is transferred or sold to a different taxpayer therefore although a sec_708 termination of taxpayer would result in a deemed transfer of assets to a new partnership this technical_termination of the partnership and formation of a new partnership would not affect when the facility is placed_in_service for purposes of sec_29 a future termination of taxpayer under sec_708 will not preclude the new partnership from taking the sec_29 credit for the production of the qualified_fuel from the facility that is sold to an unrelated_person in as much as the facility was placed_in_service prior to as represented by taxpayer the facility will continue to be treated as placed_in_service before date for purposes of sec_29 if sold to a new owner after such date ruling_request to qualify for the sec_29 credit taxpayer’s facility must be placed_in_service before date pursuant to a binding written contract in effect before date while sec_29 does not define placed_in_service the term has been defined for purposes of the deduction for depreciation and the investment_tax_credit property is placed_in_service in the taxable_year the property is placed in a condition or state of readiness and availability for a specifically assigned function sec_1_167_a_-11 and sec_1_46-3 placed_in_service has consistently been construed as having the same meaning for purposes of the deduction for depreciation and the investment_tax_credit see revrul_76_256 1976_2_cb_46 revrul_94_31 1994_1_cb_16 concerns sec_45 which provides a credit for electricity produced from certain renewable resources including wind the sec_45 credit is based on the plr-122549-97 amount of electricity produced_by_the_taxpayer at a qualified_facility during the 10-year period beginning on the date the facility was originally placed_in_service and sold by the taxpayer to an unrelated_person during the taxable_year revrul_94_31 holds that for purposes of sec_45 a facility qualifies as originally placed_in_service even though it contains some used_property provided the fair_market_value of the used_property is not more than percent of the facility’s total value the cost of the new property plus the value of the used_property revrul_94_31 concerns a factual context similar to the present situation consistent with the holding in revrul_94_31 the relocation of taxpayer’s facility after date will not prevent the relocated facility from continuing to be treated as originally placed_in_service prior to date for purposes of sec_29 provided the fair_market_value of the used_property is more than percent of the relocated facility’s total fair_market_value at the time of the relocation conclusions accordingly based on the representations of the taxpayer and the taxpayer’s representative and the facts as we understand them we rule as follows taxpayer with use of the enumerated process will produce a qualified_fuel within the meaning of sec_29 of the code production of qualified_fuel from the facility will be attributable to taxpayer within the meaning of sec_29 of the code taxpayer will be entitled to the sec_29 credit for the production of the qualified_fuel from the facility that is sold to an unrelated_person each of the contracts for construction of the facility constitute a binding written contract within the meaning of sec_29 the credit allowed under sec_29 may be passed through to and allocated among all the members of taxpayer in accordance with the principles of sec_702 a future termination of taxpayer under sec_708 will not preclude the new partnership from taking the sec_29 credit for the production of the qualified_fuel from the facility that is sold to an unrelated_person plr-122549-97 because the facility was placed_in_service within the meaning of sec_29 the facility will continue to be treated as placed_in_service before date if sold to a new owner after such date because the facility was placed_in_service within the meaning of sec_29 relocation of the facility after date will not result in a new placed_in_service_date for the facility for purposes of sec_29 provided the fair_market_value of the used_property is more than percent of the relocated facility’s total fair_market_value at the time of the relocation no opinion is expressed concerning the consequences of the above described facts under any other provision of the code or regulations specifically no opinion is expressed concerning the proper characterization of any payments made by taxpayer to member a or member b this letter_ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that this ruling may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent any such regulations are inconsistent with any conclusions in this ruling see section dollar_figure of revproc_98_1 1998_1_irb_7 however when the criteria of section dollar_figure of revproc_98_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file a copy of this letter is being sent to the taxpayer’s authorized representative a copy of this letter should be attached to taxpayer’s partnership federal_income_tax return for the first taxable_year that taxpayer claims the sec_29 credit for the qualified_fuel produced in the facility and sold to an unrelated_person sincerely yours harold e burghart assistant to the chief branch office of assistant chief_counsel passthroughs and special industries
